Title: From George Washington to Brigadier General James Clinton, 10 June 1779
From: Washington, George
To: Clinton, James


        
          Sir,
          Head Quarters Smith’s Clove [N.Y.] June 10th 1779
        
        I have received your two favours of the 28th of May and 6th of June—I hope before this you will have received instructions from General Sullivan, respecting the precise line of conduct you are to observe. Whether your destination shall be up the Mohock River or to form a junction in the first instance with the main body at the Head of Susquehannah, is a point I have left to him to decide and to give

you directions accordingly. But as the preparations on the Susquehannah are completed and the main body all in motion towards Wyoming, it is essential you should be ready to move either way at the shortest notice. Should there be any delay on your part, when you are required to commence your operations, the consequences may be very disagreeable. I therefore leave it with you to make whatever further preparations you think necessary to enable you to comply with a sudden call. The Quarter Master is directed to consult you and execute your orders. The providing teams or pack horses beforehand depends on the ease or difficulty of procuring them in a hurry—I leave it with you to do as you think proper; and I expect that you will be at all points prepared, instantly to comply with the orders you may receive from General Sullivan, for the purpose of a perfect cooperation either way.
        In respect to what Col. Van Schaik mentions of his being deficient in the means of rewarding the Indians for their services, if he should mean only a want of money, you will give him a warrant on the Pay Master for the necessary sum. If he means articles of Cloathing &c. you will be pleased to make an application to the Commissioners for Indian-affairs who I dare say will do every thing in their power to supply him.
        It is intirely agreeable to me that Capt. Graham should succeed to the vacancy to which he is intitled. You will be pleased to send me a certificate specifying the time and manner of the vacancy and that Capt. Graham is the oldest Captain in the New York line. This I will transmit to the Board of war, that his commission may be made out accordingly. In the mean time his appointment may take place by a brigade order.
        Major Popham, who I presume was your former Brigade Major may continue with you as Aide De Camp with the same rank and pay. I wish Major Fish’s health may permit him to accept the Brigade Inspectorship. I am with regard Sir Yr Most Obedt servant
        
          Go: Washington
        
      